Title: To Benjamin Franklin from John Bondfield, 3 December 1779
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 3 Decr 1779
By Letters last post from Bilboa we are advised of the Arrival of a Vessel at that Port from Georgia the Inteligence they bring is very pleasing and being transmitted by many Houses of that City gives it Credit. A detatchment from Comte dEstaings Fleet arrived at Savannah took and destroyd the British Armd Vessels on the Coast and made prisoners at Beaufort eight hundred Soldiers, this appears the most probable account we have receivd from that Province for some time I doubt not but you will be advised direct from Bilboa of the particulars but least that should not be I transmit you the advices as receivd the Vessel left Savannah the 24 October. I have the Honor to be with due respect Sir Your most obedient H Servant
John Bondfield
His Excellency B. Franklin Esq
  Addressed: His Excellency B Franklin Esq / Plenepy. from the United / States of America at / Passi / prés Paris
Notation: Jon Bonfield 3 Dec 79
